Citation Nr: 1822623	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1985 to November 1988, from October 2001 to May 2002, from January 2003 to January 2005, from November 2008 to February 2010.  The Veteran had additional periods of active duty service for training including, but not limited to April 1985 to August 1985, and February 1, 2012 to February 15, 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Los Angeles, California Department of Veteran Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran appeared at a hearing of the Board before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that proceeding is associated with the electronic claims file. 


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus began in active service.  

2.  At worst, the Veteran has Level I hearing loss in the right ear, and Level I hearing loss in the left ear.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2017).


2.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

I.  Service Connection 

The Veteran contends that he began having symptoms of tinnitus during his time in active service.  After a review of the medical evidence of record, the Board finds that service connection for tinnitus is warranted.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service of, if preexisting such service, was aggravated thereby.  38 U.S.C. §§ 101(16), 1110 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2017).  

In general, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board is required to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that his tinnitus is a result of the same noise exposure in service which led to his service connection for a bilateral hearing loss disability.  

The Veteran's discharge forms indicate that his specialty code in service was cannon field artillery officer.  The Veteran has submitted statements that, although he was not exposed to noise throughout his entire career with the Army and National Guard, he had periods of noise exposure in active service.  

The Veteran's service treatment records are mostly silent for complaints of tinnitus.  A February 2012 medical treatment slip shows that the Veteran complained of ringing in ears bilaterally.  It appears that the Veteran was on active duty for training at the time of the complaint.  The Veteran's STRs also document high frequency hearing loss in July 1988.  

The Veteran was afforded a VA audiological examination in October 2010.  The examiner noted that the Veteran complained of tinnitus, possibly ongoing for the previous 20 years.  The examiner opined that it was less likely than not that the Veteran's tinnitus was a result of or incurred in active service, with the rationale that there were not complaints of tinnitus in active service and reports of post-deployment medical status did not include complaints of tinnitus symptoms.  

The Veteran was afforded a VA provided ear condition examination in February 2018.  At that examination, the examiner did not note symptoms of tinnitus as reported by the Veteran.  

The Veteran submitted two statements from private medical providers in October 2015.  Both treatment providers opine that the Veteran's tinnitus was more likely than not a result of noise exposure during active service.  

In summary, the Veteran has a current diagnosis of tinnitus.  There are medical opinions both for and against connecting the currently reported symptoms of tinnitus to the Veteran's periods of active duty service.  Resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, supra), the Board concludes that the criteria for service connection for tinnitus are met.  38 C.F.R. § 3.102, 3.303.  

II.  Increased Rating 

The Veteran contends that his bilateral hearing loss disability warrants a compensable rating level.  After a review of the available medical evidence of record, the Board finds that a compensable rating for the Veteran's bilateral hearing loss disability is not warranted.  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2017).  In the present case, the October 2010 examiner elicited information from the Veteran concerning the functional effects of his disability, noting that the Veteran reported difficulty understanding others in conversation, with certain words presenting particular difficulty.  Likewise, the December 2013 examiner noted that the Veteran's chief complaint was difficulty hearing conversation.  The Veteran's report of hearing difficulty and the ability to understand others during conversations is the type of symptomatology contemplated by Diagnostic Code 6100.  The Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the VA examinations.  Martinak, 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination reports along with the remainder of the evidence of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran is currently assigned a noncompensable disability rating for his bilateral hearing loss from February 7, 2010, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. §§ 4.85(a) (in effect before and after June 10, 1999), 4.86 (1998).  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level V and the poorer ear had a numeric designation of Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII).  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher rating evaluation for bilateral hearing loss disability.  

Related to the claim for his initial grant of service connection at a noncompensable rating, the Veteran has been afforded multiple VA audiological examinations.  

The Veteran was afforded a VA audiological examination in October 2010.  The puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
20
45
65
36.25
LEFT
10
25
50
60
33.25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The speech recognition ability for the right ear was not recorded on the examination.  

The audiometric findings from the October 2010 VA audiological examination equate to Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Based solely on puretone decibel thresholds, as the speech recognition score was not reported, the findings for the right ear equate to a level I hearing loss.  When those values are applied to Table VII, the Veteran's bilateral hearing loss would be equivalent to a noncompensable rating.  

The Veteran was afforded a VA examination in December 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
45
65
35
LEFT
10
25
45
65
36

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

The audiometric findings from the December 2013 VA audiological examination equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the Veteran's bilateral hearing loss would be equivalent to a noncompensable rating.  

The Veteran was afforded an audiological test at a VA provider in February 2018.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
70
75
47.5
LEFT
10
40
70
70
47.5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear at a level of 60 and 96 percent at a level of 65.  

The audiometric findings from the February 2018 treatment provider's examination equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the Veteran's bilateral hearing loss would be equivalent to a noncompensable rating.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  The Veteran's audiological reports demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the Veteran's bilateral ears are not 55 decibels or more, and that puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.86(a), (b).  

The Board has also considered the Veteran's statements regarding his hearing.   Nevertheless, the evaluation of hearing loss disabilities is assigned using the mechanical application of the rating schedule to the numeric designations assigned based on the audiometric evaluations performed, and this evaluation is based on the current VA law and regulations in effect for evaluating this disability.  Lendenmann, supra; Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).  

Therefore, the Board finds that the weight of the evidence is against a compensable disability rating for bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


